                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 DAMEN NEIL VANATTA,

                                Plaintiff,
         v.
                                                                           ORDER
 RANDALL R. HEPP, JOHN MAGGIONCALDA,
 CANDACE WHITMAN, CHARLES LARSON,
                                                                        18-cv-901-jdp
 STEVEN L. SISBACH, DAVID BORKHAM,
 JULIE LUDWIG, RANDY MATTISON,
 PETE GALLUM, and L. BARTOW.

                                Defendants.


       Plaintiff Damen Neil Vanatta, appearing pro se, is a prisoner at Fox Lake Correctional

Institution. Vanatta brings this lawsuit under 42 U.S.C. § 1983, alleging that defendant prison

officials are subjecting him to unsafe drinking water. Vanatta’s complaint was screened by the

United States District Court for the Eastern District of Wisconsin and then transferred to this

court. Defendants have filed an answer.

       The case would usually progress to a preliminary pretrial conference before Magistrate

Judge Stephen Crocker. But I will instruct the clerk of court to hold off on scheduling such a

conference for the time being. The court has already consolidated several cases about the water

quality at Fox Lake Correctional Institution, recruited counsel to represent those plaintiffs, and

appointed experts on water quality and medical and toxicology issues. See Stapleton v. Hepp, 16-

cv-406-jdp. The Eastern District noted that Vanatta has asked to be assigned plaintiffs’ counsel

from those cases, but the litigation has proceeded past the point where it would be appropriate

to add new plaintiffs. Because the Stapleton case should resolve at least some of the issues in

Vanatta’s case, I will stay this case until Stapleton is finished.
                                        ORDER

      IT IS ORDERED that this case is STAYED pending resolution of Stapleton v. Hepp, 16-

cv-406-jdp (W.D. Wis.).

      Entered January 7, 2019.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        JAMES D. PETERSON
                                        District Judge




                                           2
